UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2017 Date of reporting period:	February 28, 2017 Item 1. Schedule of Investments: Putnam Global Dividend Fund The fund's portfolio 2/28/17 (Unaudited) COMMON STOCKS (97.3%) (a) Shares Value Aerospace and defense (2.5%) BAE Systems PLC (United Kingdom) 24,191 $189,110 TransDigm Group, Inc. (S) 859 218,358 United Technologies Corp. 1,263 142,151 Airlines (0.6%) Japan Airlines Co., Ltd. (Japan) 4,200 137,165 Automobiles (1.8%) Daimler AG (Registered Shares) (Germany) 1,999 145,362 General Motors Co. 3,794 139,771 Nissan Motor Co., Ltd. (Japan) 11,300 111,245 Banks (8.0%) Australia & New Zealand Banking Group, Ltd. (Australia) 19,523 462,520 Bank of Nova Scotia (The) (Canada) 2,322 134,684 JPMorgan Chase & Co. 4,379 396,825 Lloyds Banking Group PLC (United Kingdom) 219,714 187,217 Natixis SA (France) 17,795 97,107 PacWest Bancorp 5,641 310,819 Swedbank AB Class A (Sweden) 7,061 174,362 Beverages (3.1%) Coca-Cola Co. (The) 5,257 220,584 Dr. Pepper Snapple Group, Inc. 2,306 215,473 PepsiCo, Inc. 2,248 248,134 Biotechnology (1.3%) AbbVie, Inc. 4,728 292,380 Capital markets (3.0%) AllianceBernstein Holding LP 7,058 167,275 Amundi SA (France) 3,066 177,737 Carlyle Group LP (The) 5,563 89,286 KKR & Co. LP 12,160 219,245 Chemicals (1.3%) BASF SE (Germany) 935 87,068 Dow Chemical Co. (The) 3,132 194,998 Communications equipment (0.7%) Cisco Systems, Inc. 4,728 161,603 Construction and engineering (0.5%) ACS Actividades de Construccion y Servicios SA (Spain) 3,829 120,172 Diversified financial services (0.8%) Challenger, Ltd. (Australia) 20,269 177,780 Diversified telecommunication services (4.9%) AT&T, Inc. 10,589 442,514 BCE, Inc. (Canada) 4,430 193,250 CenturyLink, Inc. 2,241 54,367 Spark New Zealand, Ltd. (New Zealand) 68,450 177,003 Verizon Communications, Inc. 4,363 216,536 Electric utilities (2.6%) Duke Energy Corp. 1,410 116,396 Exelon Corp. 4,769 175,070 NextEra Energy, Inc. 1,263 165,453 SSE PLC (United Kingdom) 6,313 120,714 Electronic equipment, instruments, and components (1.8%) Synnex Technology International Corp. (Taiwan) 108,050 118,694 Tripod Technology Corp. (Taiwan) 106,000 276,700 Equity real estate investment trusts (REITs) (2.3%) Federal Realty Investment Trust 1,234 173,661 Gaming and Leisure Properties, Inc. 6,613 211,616 Japan Hotel REIT Investment Corp (Japan) 176 126,268 Food and staples retail (0.5%) Wesfarmers, Ltd. (Australia) 3,051 99,931 Food products (5.2%) Kraft Heinz Co. (The) 3,432 314,062 Nestle SA (Switzerland) 3,795 280,558 Orkla ASA (Norway) 26,789 235,664 Pinnacle Foods, Inc. 5,449 311,301 Health-care providers and services (0.3%) RHT Health Trust (Units) (Singapore) 108,100 65,567 Hotels, restaurants, and leisure (2.6%) McDonald's Corp. 1,352 172,583 Tatts Group, Ltd. (Australia) 72,417 225,420 TUI AG (Germany) 13,041 184,150 Household durables (2.8%) Basso Industry Corp. (Taiwan) 76,000 218,920 Berkeley Group Holdings PLC (The) (United Kingdom) 4,825 176,260 Persimmon PLC (United Kingdom) 8,490 217,123 Independent power and renewable electricity producers (1.1%) Atlantica Yield PLC (Spain) 6,192 134,738 NextEra Energy Partners LP 3,298 101,512 Industrial conglomerates (1.8%) NWS Holdings, Ltd. (Hong Kong) 90,000 163,934 Siemens AG (Germany) 1,875 243,927 Insurance (3.0%) Allianz SE (Germany) 927 161,255 SCOR SE (France) 3,062 110,584 St. James's Place PLC (United Kingdom) 13,058 170,942 Zurich Insurance Group AG (Switzerland) 813 224,468 Machinery (1.5%) NSK, Ltd. (Japan) 23,900 340,806 Metals and mining (1.7%) Rio Tinto PLC (United Kingdom) 9,127 373,393 Mortgage real estate investment trusts (REITs) (1.7%) Blackstone Mortgage Trust, Inc. Class A 3,794 118,145 CYS Investments, Inc. 6,035 48,401 Hannon Armstrong Sustainable Infrastructure Capital, Inc. 7,621 150,820 MFA Financial, Inc. 7,020 56,300 Multi-utilities (1.4%) Ameren Corp. 2,525 138,092 Veolia Environnement SA (France) 10,966 179,488 Oil, gas, and consumable fuels (8.4%) Chevron Corp. 1,932 217,350 ENI SpA (Italy) 6,689 102,893 Exxon Mobil Corp. 7,086 576,234 Gaztransport Et Technigaz SA (France) 4,006 147,753 MPLX LP 2,222 82,681 Plains All American Pipeline LP 6,649 213,300 Royal Dutch Shell PLC Class A (United Kingdom) 5,418 139,803 Total SA (France) 7,595 378,571 Pharmaceuticals (11.8%) AstraZeneca PLC (United Kingdom) 5,326 306,911 Bristol-Myers Squibb Co. 3,231 183,230 Eli Lilly & Co. 4,340 359,395 GlaxoSmithKline PLC (United Kingdom) 16,319 333,711 Johnson & Johnson 2,293 280,228 Merck & Co., Inc. 2,289 150,776 Novartis AG (Switzerland) (NON) 3,557 277,661 Pfizer, Inc. 10,822 369,247 Sanofi (France) 1,860 160,259 Takeda Pharmaceutical Co., Ltd. (Japan) 3,500 162,686 Real estate management and development (1.0%) Foxtons Group PLC (United Kingdom) 178,904 212,558 Road and rail (0.5%) ComfortDelgro Corp., Ltd. (Singapore) 56,900 100,288 Semiconductors and semiconductor equipment (3.3%) Intel Corp. 10,932 395,738 Maxim Integrated Products, Inc. 4,355 192,927 Texas Instruments, Inc. 1,677 128,492 Software (2.4%) Microsoft Corp. 8,300 531,034 Technology hardware, storage, and peripherals (1.9%) Casetek Holdings, Ltd. (Taiwan) 51,000 172,637 Lenovo Group, Ltd. (China) 246,000 147,672 Seagate Technology PLC 2,178 104,958 Tobacco (6.7%) Altria Group, Inc. 4,839 362,538 British American Tobacco PLC (United Kingdom) 3,506 221,001 Imperial Brands PLC (United Kingdom) 6,829 321,410 Philip Morris International, Inc. 5,146 562,712 Trading companies and distributors (1.8%) ITOCHU Corp. (Japan) 5,300 76,732 Marubeni Corp. (Japan) 18,800 121,624 Mitsui & Co., Ltd. (Japan) 12,300 188,203 Wireless telecommunication services (0.7%) Vodafone Group PLC (United Kingdom) 64,422 161,395 Total common stocks (cost $19,589,420) CONVERTIBLE PREFERRED STOCKS (0.6%) (a) Shares Value Arconic, Inc. $2.688 cv. pfd. 2,847 $125,695 Frontier Communications Corp. Ser. A, $11.125 cum. cv. pfd. 216 13,662 Total convertible preferred stocks (cost $152,337) SHORT-TERM INVESTMENTS (2.4%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.97% (AFF) 180,950 $180,950 Putnam Short Term Investment Fund 0.76% (AFF) 354,731 354,731 Total short-term investments (cost $535,681) TOTAL INVESTMENTS Total investments (cost $20,277,438) (b) FORWARD CURRENCY CONTRACTS at 2/28/17 (aggregate face value $4,512,655) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 4/19/17 $218,961 $207,335 $(11,626) British Pound Sell 3/16/17 254,701 262,443 7,742 Hong Kong Dollar Buy 5/17/17 27,979 27,992 (13) Norwegian Krone Sell 3/16/17 37,769 36,744 (1,025) Barclays Bank PLC Canadian Dollar Buy 4/19/17 216,161 213,721 2,440 Hong Kong Dollar Buy 5/17/17 79,966 80,010 (44) Japanese Yen Buy 5/17/17 193,015 191,010 2,005 Citibank, N.A. British Pound Sell 3/16/17 268,976 270,264 1,288 Canadian Dollar Buy 4/19/17 120,433 119,067 1,366 Danish Krone Buy 3/16/17 127,590 129,072 (1,482) Euro Buy 3/16/17 137,910 144,185 (6,275) Japanese Yen Buy 5/17/17 199,345 197,343 2,002 Credit Suisse International Japanese Yen Buy 5/17/17 51,408 50,877 531 New Zealand Dollar Sell 4/19/17 121,842 117,019 (4,823) Swedish Krona Sell 3/16/17 13,192 13,021 (171) Goldman Sachs International Australian Dollar Sell 4/19/17 142,604 134,967 (7,637) Chinese Yuan (Offshore) Sell 5/17/17 160,314 160,225 (89) Japanese Yen Buy 5/17/17 244,268 241,693 2,575 HSBC Bank USA, National Association British Pound Sell 3/16/17 297,400 301,878 4,478 Canadian Dollar Buy 4/19/17 126,082 124,654 1,428 JPMorgan Chase Bank N.A. British Pound Sell 3/16/17 627,196 638,252 11,056 Euro Sell 3/16/17 170,241 171,071 830 Japanese Yen Sell 5/17/17 36,952 37,794 842 Norwegian Krone Sell 3/16/17 133,431 133,005 (426) Singapore Dollar Sell 5/17/17 66,391 66,092 (299) Swedish Krona Buy 3/16/17 69,265 69,979 (714) Swiss Franc Sell 3/16/17 32,185 32,195 10 State Street Bank and Trust Co. British Pound Sell 3/16/17 233,973 231,361 (2,612) Israeli Shekel Buy 4/19/17 29,205 27,611 1,594 Japanese Yen Buy 5/17/17 16,327 16,135 192 Norwegian Krone Sell 3/16/17 23,871 23,787 (84) Swiss Franc Sell 3/16/17 42,648 41,853 (795) Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2016 through February 28, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $22,047,593. (b) The aggregate identified cost on a tax basis is $20,295,380, resulting in gross unrealized appreciation and depreciation of $2,779,036 and $949,753, respectively, or net unrealized appreciation of $1,829,283. (NON) This security is non-income-producing. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC*# $115,875 $226,225 $161,150 $129 $180,950 Putnam Short Term Investment Fund** 1,446,158 4,538,112 5,629,539 1,026 354,731 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. # The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $180,950, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $177,940. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $20,349 to cover certain derivative contracts. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 51.0% United Kingdom 14.3 Japan 5.8 France 5.7 Australia 4.4 Germany 3.7 Taiwan 3.6 Switzerland 3.5 Canada 1.5 Spain 1.2 Norway 1.1 New Zealand 0.8 Sweden 0.8 Singapore 0.7 Hong Kong 0.7 China 0.7 Italy 0.5 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund's policy regarding investments in securities of foreign issuers, as discussed further in the fund's prospectus. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $19,342 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $1,590,834 $— $— Consumer staples 3,393,368 — — Energy 1,858,585 — — Financials 3,635,772 — — Health care 2,942,051 — — Industrials 2,042,470 — — Information technology 2,230,455 — — Materials 655,459 — — Real estate 724,103 — — Telecommunication services 1,245,065 — — Utilities 1,131,463 — — Total common stocks — — Convertible preferred stocks — 139,357 — Short-term investments 354,731 180,950 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $2,264 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $40,379 $38,115 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(AFF)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. Total Assets: Forward currency contracts# $7,742 $4,445 $4,656 $531 $2,575 $5,906 $12,738 $1,786 $40,379 Total Assets $7,742 $4,445 $4,656 $531 $2,575 $5,906 $12,738 $1,786 $40,379 Liabilities: Forward currency contracts# $12,664 $44 $7,757 $4,994 $7,726 $— $1,439 $3,491 $38,115 Total Liabilities $12,664 $44 $7,757 $4,994 $7,726 $— $1,439 $3,491 $38,115 Total Financial and Derivative Net Assets $(4,922) $4,401 $(3,101) $(4,463) $(5,151) $5,906 $11,299 $(1,705) $2,264 Total collateral received (pledged)##† $— $— $— $— $— $— $— $— Net amount $(4,922) $4,401 $(3,101) $(4,463) $(5,151) $5,906 $11,299 $(1,705) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: April 27, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: April 27, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: April 27, 2017
